DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 August 2020 has been entered.

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and examined in the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following rejection is reiterated with newly applied prior art:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, claims 1-10 are drawn to methods, claims 11-19 are drawn to devices comprising processors, and claim 20 is drawn to a non-transitory computer-readable medium.  The claim(s) recite(s) the judicial exceptions of mathematically converting gamma photon patterns into oscillating waves, creating a mathematical contour plot with positive and negative peaks, and mathematically comparing the contour plot with a database of training contour plots to diagnose the type of cancer of a patient.  The claims recite mathematical analysis of oscillating functions to determine positive and negative peaks.  Claims 4-5 and 13-14 recite how to mathematically graph the data.  Claims 7 and 15 recite calculating a mathematical ratio of spreading cancer cells as a function of time.  While claims 8 and 16 recite providing a treatment track based on the contour plots, claims 8 and 16 do not recite actively treating the cancer patient.  Claims 10 and 18 recite converting the gamma photons into electrical signals, converting the electrical signals to digital signal, and converting the digital signals into oscillating waves.  Claim 19 recites outlining the contour of the diseased body part.  This judicial exception is not integrated into a practical application because the algorithmic fact pattern of the instant set of claims is not analogous to the algorithmic fact pattern of any set of claims cited in the 2019 Patent Subject Matter Eligibility Guidelines. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. MPEP Section 2106.05) because the document of Bailey et al. [Current Pharmaceutical Design, 2003, volume 9, pages 903-916; on IDS] 
While the claims recite “determining a treatment track,” there is no active limitation of treating the subject in the claims.

Response to Arguments
Applicant's arguments filed 6 August 2020 have been fully considered but they are not persuasive.
Applicant argues that the claims do not recite judicial exceptions because the claims do not recite mathematical calculations.  This argument is not persuasive because a judicial exception need not only be a mathematical calculation/equation to be a mathematical relationship.  Converting gamma photon data into oscillating waves is a mathematical relationship.  Creating contour plots is a mathematical relationship.  Using mathematical functions to create the contour plots involves mathematics.
On pages 14-17 of the Remarks, applicant argues that the claims do not recite mental processes.  While this statement may be true, the claims recite mathematical relationships.
On pages 17-19 of the Remarks, applicant argues that the claims recite a practical application of the judicial exceptions.  Applicant reiterates recitations of the independent claims and cites general assertions of cost effectiveness and efficiency in 
On pages 19-22, applicant argues that providing a treatment track is significantly more than the judicial exceptions.  This argument is not persuasive because the prior art of Perou et al. and Yeskel has been added to demonstrate that generating treatment tracks for organs with cancer is routine and conventional in the prior art.

Related Prior Art
The document of Bailey et al. studies analysis of gamma radiation sent into and emitted from a patient for biophysiological purposes.  The prior art does not teach or suggest the algorithm for processing the gamma radiation data recite in the independent claims.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, 

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        14 February 2021